Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2020/0323239).
Regarding Claim 7:  Yu discloses a method of feeding a composition to a fish [0057].
Regarding Claim 8:  Yu discloses as discussed above in claim 7.  Yu discloses that the fish is a farmed fish [0057].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2020/0323239) in view of Wang et al. (CN 106260517) Machine Translation 01/2017.
Regarding Claim 1:  Yu discloses a fermented porcine blood composition containing Lactobacillus sp. and Saccharomyces cerevisiae [abstract; 0011].
Yu does not disclose L. johnsonii.
Wang discloses a feed containing L. johnsonii [abstract].  Wang discloses that the feed is fermented with the L. johnsonii [abstract].  Wang discloses that the fermented feed promotes animal growth and improved disease resistance in animals [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Yu to include L. johnsonii as in Wang since Yu discloses including Lactobacillus species for providing the antibacterial effect of the blood composition and since the L. johnsonii helps resistance to disease.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 1 has been considered regarding its disclosure of a fermented composition containing porcine blood, L. johnsonii and S. cerevisiae.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 2:  Yu as modified discloses as discussed above in claim 1.  Yu discloses that the fermented porcine blood is in the form of fermented stock solutions, concentrated liquid or powder, or in the form of an extract [0019].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 2 has been considered regarding the state/form of the fermented porcine blood but not steps taken to achieve the state/form.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 3:  Yu as modified discloses as discussed above in claim 1.  Yu discloses that the fermented porcine blood contains an anticoagulant and proteolytic enzyme [0013].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 3 has been considered regarding the presence of an anticoagulant and a proteolytic enzyme.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 4:  Yu as modified discloses as discussed above in claim 1.  Yu discloses that the fermented porcine blood contains .1% to 10% or 6% of a carbon source [0014; 0017].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 4 has been considered regarding the presence of .1% to 10% or 6% of a carbon source.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2020/0323239) and Wang et al. (CN 106260517) Machine Translation 01/2017 as applied to claim 1 above and in further view of Wizna (ID-P201713806) Machine Translation 12/2017 and Du (CN 107811153) Machine Translation 03/2018.
Regarding Claim 5:  Yu as modified discloses as discussed above in claim 1.  Yu discloses that starch and protein and fat can be added to the fermented porcine blood [0057; 0058].  Yu does not disclose fermented porcine blood with rice bran and soybean meal.
Wizna discloses a composition containing fermented rice bran and fermented blood [title; abstract; pg. 2].
Du discloses a shrimp feed containing fermented soybean meal and fermented blood meal [title; abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Yu to include fermented rice bran as in Wizna and fermented soybean meal as in Du in order to provide a nutritionally balanced feed product.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 5 has been considered regarding the presence of fermented rice bran and fermented soybean meal.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 6:  Yu as modified discloses as discussed above in claim 5.  Yu does not disclose that based on 100 parts by weight fermented porcine blood, 25 to 75 parts by weight of rice bran and 25 to 75 parts by weight soybean meal.
Wizna discloses a composition containing fermented rice bran and fermented blood at a ratio of 2:1 [title; abstract; pg. 2].
Du discloses a shrimp feed containing 8-15 parts fermented soybean meal and  4 to 8 parts fermented blood meal [title; abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Yu to include fermented rice bran as in Wizna and fermented soybean meal as in Du in order to provide a nutritionally balanced feed product.
	Although Wizna and Du do not disclose the amounts of fermented rice bran and soybean meal relative to fermented blood , it would have been obvious to modify the amounts in order to achieve the desired nutritional profile of the composition while retaining the probiotic effect of the Lactobacilli and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 6 has been considered regarding the presence of fermented rice bran and fermented soybean meal.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 7:  Yu as modified discloses as discussed above in claim 6.  Yu discloses a method of feeding a composition to a fish [0057].
Regarding Claim 8:  Yu discloses as discussed above in claim 7.  Yu discloses that the fish is a farmed fish [0057].
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perez Acosta (US 2019/0029294) discloses a food preservation composition including L. johnsonii as a bacteria capable of biopreservation in food [abstract; 0018; 0019].
Chen (CN 109479764) Machine Translation 03/2019 discloses breeding fish and feeding the fish a composition containing Lactobacillus sp. and brewer’s yeast (S. cerevisiae) and pig blood [abstract].
Xue (CN 108902501) Machine Translation 11/2018 discloses a preparation containing pig blood, Lactobacillus and yeast, and including a proteolytic enzyme [abstract].
Tang (CN 107889972) Machine Translation 04/2018 discloses a feed for growing carp where the feed includes fermented blood and rice bran [title; abstract].
Tang (CN105614163) Machine Translation 06/2016 discloses a leech feed containing fresh blood and a fermentation agent in the form of Lactobacillus and yeast and that the blood is pig blood [abstract].
Mou et al. (CN 103130531) Machine Translation 06/2013 discloses a fertilizer composition containing pig blood and fermenting the pig blood with Lactobacilli and yeast [abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793